                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF FALCON GLOBAL                       *       CIVIL ACTION 21-1062
OFFSHORE II LLC, AS OWNER,                           *
SEACOR MARINE LLC AS                                 *
MANAGER/OPERATOR, AND SEACOR                         *       SECTION
LIFTBOATS LLC, AS ALLEGED                            *
OWNER/OPERATOR OF THE                                *
SEACOR POWER                                         *       JUDGE
PETITIONING FOR EXONERATION                          *
FROM OR LIMITATION OF LIABILITY                      *       MAG.
                                                     *
*      *       *      *       *       *      *       *

                   NOTICE TO CLAIMANTS OF PETITION FOR
               EXONERATION FROM OR LIMITATION OF LIABILITY


       NOW INTO COURT, through undersigned counsel, Falcon Global Offshore II LLC, as

owners, SEACOR Marine LLC, as manager/operator, and SEACOR Liftboats LLC as alleged

owners/operators of the SEACOR POWER (collectively, “Petitioners”) to submit the following

Notice for publication:

       IN THE MATTER OF FALCON GLOBAL OFFSHORE II LLC, AS OWNER,
       SEACOR MARINE LLC AS MANAGER/OPERATOR, AND SEACOR
       LIFTBOATS LLC, AS ALLEGED OWNER/OPERATOR OF THE
       SEACOR POWER PETITIONING FOR EXONERATION FROM OR
       LIMITATION OF LIABILITY

       CIVIL ACTION NUMBER 21-1062

       SECTION

               Notice is given that the above-named Limitation Petitioners have
               filed a Complaint, pursuant to Sections 30501, et seq. of Title 46 of
               the United States Code (46 U.S.C. App. §30501, et seq.), for
               exoneration from or limitation of liability for all claims for any
               loss, damage, injury, or deaths caused on April 13, 2021, when the
               SEACOR POWER capsized in the Gulf of Mexico, approximately
               seven (7) to eight (8) nautical miles off the coast of Louisiana,


                                                 1
                  occasioned or arising out of the incident occurring on all as more
                  fully set forth in the Complaint.

                  All persons having such claims must file their respective claims, as
                  provided in Rule F, including paragraphs (4) and (5) thereof, of the
                  Supplemental Rules for Admiralty or Maritime Claims and Asset
                  Forfeiture Actions of the Federal Rules of Civil Procedure, with
                  the Clerk of this Court at the United States Court House, 500
                  Camp Street, New Orleans, Louisiana, and must serve a copy
                  thereof on attorneys for Limitation Petitioners on or before the
                  _____ day of ________, 2021, or be defaulted.

                  If any claimant desires to contest either the right to exoneration
                  from or the right to limitation of liability, the claimant shall file
                  and serve on the attorneys for Limitation Petitioners an answer to
                  the Complaint on or before the aforesaid date unless his claim has
                  included an answer, so designated, or be defaulted.

                  New Orleans, Louisiana, this ____ day of June, 2020.



                                     _______________________________________
                                         Carol L. Michel, Clerk of Court


MURPHY, ROGERS, SLOSS,
GAMBEL & TOMPKINS

/s/ Peter B. Tompkins
________________________________
Peter B. Tompkins, T.A. (#17832)
ptompkins@mrsnola.com
Peter B. Sloss (#17142)
psloss@mrsnola.com
Timothy D. DePaula (#31699)
tdepaula@mrsnola.com
Tarryn E. Walsh (#36072)
Twalsh@mrsnola.com
4851-0835-6589, v. 1




                                                    2
